Citation Nr: 1401049	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-09 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had active service from September 1970 to June 1973, and a period of active duty for training (ACDUTRA) from October 3, 1977, to February 23, 1978, with the U.S. Army Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2008, the Veteran testified at an RO hearing.  A transcript of that hearing has been associated with the claims file.  

In September 2010 and August 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

Unfortunately, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends that she incurred PTSD and an acquired psychiatric disorder other than PTSD during active service.  

A review of the record discloses that additional development is necessary prior to further appellate review.  Although further delay is regrettable, the Board finds that the record as it stands currently is inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, the Board notes that the Veteran underwent a VA mental examination in February 2013 and reported that she had been awarded disability benefits from the Social Security Administration (SSA).  The Veteran's claims file does not contain any SSA records, however.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records.

With respect to the claim for PTSD, the Veteran's September 1970 entrance examination reflects a normal psychiatric clinical evaluation; there are no notations as to psychiatric complaints, treatment, or diagnoses.  On the contemporaneous Report of Medical History, the Veteran checked "yes" as to having depression or excessive worry. 

The Veteran served as a dental specialist and oral surgery assistant during active service.  Her service treatment records (STRs) dated in May 1971 show that the Veteran became upset while working at the dental clinic and started crying.  She informed the clinic that she was extremely unhappy with her assignment at the clinic and requested a transfer.  She later took an overdose of pills and was hospitalized with a diagnosis of depression.  A subsequent psychological note indicated that the Veteran "sees the solution to her problems is a transfer to West Point, N.Y., where she has a boyfriend."

The April 1973 separation Report of Medical History shows that the Veteran checked "yes" as to having frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  The examining physician elaborated that she had insomnia nightly, personal worries, and mild nervousness for which she takes medication.  

Following service, VA treatment records dated in 2007 reflect diagnoses of PTSD, primarily based on pre-service sexual assaults (the most traumatic being a gang rape at the age of 19), but with acknowledgment of several instances of reported military sexual trauma.  The Veteran also was diagnosed as having depressive disorder. 

In September 2010, the Board remanded the PTSD claim so that the Veteran could be afforded a VA mental/PTSD examination.  The Board directed the examiner to opine as to whether it was at least as likely as not that any in-service personal assault occurred and, if so, whether the Veteran had PTSD as a result of the in-service personal assault. 

The Veteran was afforded a VA PTSD examination in February 2013, at which time she was diagnosed as having PTSD based on her reported pre-service stressors of being gang raped and childhood physical and sexual trauma.  Although the Veteran also had reported being sexually assaulted in-service in 1972, the examiner stated "given the lack of better evidence, I am unable to conclude whether or not she was sexually assaulted during military service, and based on her account, her PTSD symptoms" are due to the aforementioned pre-service stressors.  The VA examiner then opined that it was less likely than not that her PTSD was due to personal/sexual assault during military service.  The VA examination report does not reflect any psychiatric diagnoses other than PTSD.  

In this case, the evidence of record, to include the February 2013 VA medical opinion, suggests that the Veteran's PTSD pre-existed active service.  A review of the Veteran's service treatment records does not indicate that PTSD was noted on an entrance examination.  As such, the claim must be remanded to obtain an opinion as to whether (i) there is clear and unmistakable evidence (e.g., highest degree of medical certainty) that such disability preexisted active duty service, and (ii) there is clear and unmistakable evidence that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service, to include her in-service stressors. See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  To the extent that the February 2013 VA opinion does not address these questions, it is deemed inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a complete copy of the Veteran's SSA records, to include any SSA decisions on the Veteran's claim for benefits.  A copy of any letter(s) sent to SSA, and any reply, to include all records obtained, should be included in the claims file. 

2.  Obtain any outstanding VA outpatient treatment records from the VA medical center in Dallas, Texas, for the period from December 2007 to the present.  A copy of any request(s), and any reply, to include a negative reply or any records obtained, should be included in the claims file. 

3.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that may be present.  The claims folder and a copy of this remand must be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should determine the diagnoses of any psychiatric disorder(s) currently experienced by the Veteran.  Based on a review of the claims file, and the Veteran's statements regarding the development of the claimed disabilities, the examiner is asked to opine whether, with respect to the already-confirmed diagnosis of PTSD based on the Veteran's childhood/pre-service experiences, this disability clearly and unmistakably existed prior to the Veteran's entry on to active service in September 1970 active duty service.  The examiner also should determine whether PTSD based on the Veteran's childhood/pre-service experiences clearly and unmistakably was not aggravated beyond the normal progress of the disorder during or as a result of active service.  In making this determination, the examiner must consider specifically the Veteran's reports of in-service sexual assault/harassment, the STRs documenting an attempted suicide/overdose and diagnosis of depression in May 1971, the April 1973 Report of Medical History in which the Veteran's reported depression/ trouble sleeping, depression or excessive worry, and nervous trouble of any sort, and the examining physician elaborated that she had insomnia nightly, personal worries, and mild nervousness for which she took medication.  Next, the examiner also should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, if diagnosed, is related to active service or any incident of service.  The examiner should state whether the Veteran's depression represents a separate and distinct psychiatric disability or whether it is merely a symptom of the Veteran's currently diagnosed PTSD.  

If the Veteran's depression presents itself as a separate and distinct disability from her PTSD, then the examiner must state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that depression is related to active service or any incident of service.   The examiner should address specifically the May 1971 in-service diagnosis of depression as well as the contemporaneous overdose/suicide attempt.  

A complete rationale must be provided for any opinions expressed.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of her claimed disorders and the continuity of symptomatology since service separation.  

4.  Thereafter, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and her service representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  This case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

